Title: Continental Congress: Agreement of Secrecy, 9 November 1775
From: Continental Congress
To: 


                    
                        In Congress Novr. 9th: 17 [75]
                    
                    Resolved That every member of this Congress considers himself under the ties of virtue, honor and love of his Country not to divulge directly or indirectly any matter or thing agitated or debated in Congress before the same shall have been determined, without leave of the Congress; nor any matter or thing determined in Congress which a majority of the Congress shall order to be kept secret, and that if any member shall violate this agreement he shall be expelled this Congress and deemed an enemy to the liberties of America and liable to be treated as such, and that every member signify his consent to this agreement by signing the same.
                    
                        
                            John Hancock
                        
                        
                            Jas. Duane
                            Wm. Floyd
                        
                        
                            Lewis Morris
                            Robt R Livingston junr
                        
                        
                            Frans. Lewis
                            Henry Wisner
                        
                        
                        
                            Stepn. Crane
                            Thos M:Kean
                        
                        
                            Wil: Livingston
                            Geo: Read
                        
                        
                            Thos. Willing
                            Cæsar Rodney
                        
                        
                            Andw. Allen
                            John Jay
                        
                        
                            C: Humphreys
                            Richd: Smith (Jersey)
                        
                        
                            James Wilson
                            
                        
                        
                            Robt Morris
                             Philada. 18 Jany. 1776
                        
                        
                            B Franklin
                            
                        
                        
                            John Dickinson
                            Saml. Huntington
                        
                        
                            E Biddle
                            Robt. Alexander
                        
                        
                            Josiah Bartlett
                            Oliver Wolcott
                        
                        
                            John Langdon
                            J Rogers
                        
                        
                            Thomas Cushing
                            Elbridge Gerry
                        
                        
                            Saml Adams
                            
                        
                        
                            John Adams
                            T: Stone
                        
                        
                            Robt Treat Paine
                            Jona D Sergeant
                        
                        
                            Step. Hopkins
                            Geo: Clinton
                        
                        
                            Sam. Ward
                            Wm: Whipple
                        
                        
                            Elipht Dyer
                            Mat. Tilghman
                        
                        
                            Roger Sherman
                            Carter Braxton
                        
                        
                            Silas Deane
                            Thos. Heyward Junr:
                        
                        
                            Th [Johnson Ju]nr
                            Lyman Hall May 20th
                        
                        
                            Wm Paca
                            Button Gwinnett 20th
                        
                        
                            Samuel Chase
                            William Ellery
                        
                        
                            
                            Jno Witherspoon
                        
                        
                            Richard Henry Lee
                            Abra: Clark
                        
                        
                            Th: Jefferson
                            Geo Walton
                        
                        
                            Benja Harrison
                            John Hart
                        
                        
                            Thos Nelson jr
                            B Rush. 22 July 1776
                        
                        
                            G. Wythe
                            Wm. Williams, 30 July 1776
                        
                        
                            Francis Lightfoot Lee
                            Geo. Clymer
                        
                        
                            John Penn
                            Chas. Carroll
                        
                        
                            Will Hooper
                            Jonathn. Elmer
                        
                        
                            Joseph Hewes Nov. 10th.
                            Mann Page Junr.
                        
                        
                            
                            Nathan Brownson Feb. 3d 1777
                        
                        
                            Tho Lynch
                            Matthew Thornton
                        
                        
                            Christ Gadsden
                            James Lovell
                        
                        
                            Edward Rutledge
                            Tho. Burke
                        
                        
                            Archd: Bulloch
                            W: Smith
                        
                        
                            John Houstoun
                            Wm: Duer June 5th: 1777
                        
                        
                            Thomas Lynch Junr.
                            Nichs. VanDyke
                        
                        
                            Arthur Middleton
                            Hy Marchant
                        
                        
                            Fras. Hopkinson 28 June
                            Geo: Frost
                        
                    
                